Name: 2011/118/EU: Council Decision of 18 January 2011 on the conclusion of the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international law;  international affairs;  Europe;  European construction
 Date Published: 2011-02-25

 25.2.2011 EN Official Journal of the European Union L 52/45 COUNCIL DECISION of 18 January 2011 on the conclusion of the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation (2011/118/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(6)(a)(v), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2010/687/EU (1), the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation (hereinafter the Agreement) was signed, on behalf of the European Union, on 17 June 2010, subject to its conclusion at a later date. (2) The Agreement should be approved. (3) The Agreement establishes a Joint Readmission Committee which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Union position in this case. (4) In accordance with Article 3 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (5) In accordance with Articles 1 and 2 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Georgia on the readmission of persons residing without authorisation (hereinafter the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to the notification provided for in Article 23(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Union in the Joint Readmission Committee established by Article 18 of the Agreement. Article 4 The position of the Union within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required pursuant to Article 18(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 January 2011. For the Council The President MATOLCSY Gy. (1) OJ L 294, 12.11.2010, p. 9. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.